Citation Nr: 1739477	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist disability with pain.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right shoulder disability with pain.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder disability with pain.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability with pain.

5.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability with pain.

6.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1998 to October 2002, and from May 2004 to April 2005, to include service in the Republic of Iraq for which he was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD and a chronic joint pain affecting the bilateral knees, shoulders and right wrist; the RO assigned a 50 percent evaluation and a 20 percent evaluation, respectively, for those disabilities, effective March 28, 2011.  The Veteran timely appealed the assigned initial evaluations for those disabilities.  

This case was initially before the Board in December 2013, at which time the Board took jurisdiction over a claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board additionally awarded separate 10 percent evaluations for the Veteran's bilateral knee, bilateral shoulder and right wrist disabilities rather than a combined 20 percent evaluation, which the RO implemented in a January 2014 rating decision.  Finally, in December 2013, the Board remanded the bilateral knee, bilateral shoulder, right wrist, PTSD and TDIU claims for additional development.  The case has been returned to the Board at this time for further appellate review.  

The PTSD, bilateral knees, and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right wrist is not shown to be ankylosed.  

2.  The Veteran's bilateral shoulders are not shown throughout the appeal period to have any evidence of ankylosis; rotator cuff disorder; shoulder instability, dislocation or labral pathology; clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint conditions; loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union; or, malunion of the humerus; nor is there evidence that the Veteran's bilateral shoulders have limitation of motion to shoulder level or less at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial evaluation in excess of 10 percent for a right wrist disability with pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Codes 5003, 5010, 5214-15 (2016).

2.  The criteria for establishing an initial evaluation in excess of 10 percent for a right shoulder disability with pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Codes 5003, 5010, 5200-03 (2016).

3.  The criteria for establishing an initial evaluation in excess of 10 percent for a left shoulder disability with pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a Diagnostic Codes 5003, 5010, 5200-03 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

As a short background, service connection was initially awarded for disabilities of the Veteran's bilateral shoulders and right wrist, along with the bilateral knee disabilities, as a chronic joint pain disorder (fibromyalgia) and assigned a 20 percent evaluation in the August 2011 rating decision.  In the December 2013 Board decision, however, the Board awarded individual 10 percent evaluations for each of those joints for painful motion under 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (noting that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or reasonable raised by the record).  

Consequently, the Veteran's bilateral shoulder disabilities have been assigned 10 percent evaluations under Diagnostic Code 5201-5019, rated as analogous to shoulder bursitis, respectively, and the right wrist disability has been assigned a 10 percent evaluation under Diagnostic Code 5299-5215.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).  In this case, the Veteran's right upper extremity, including his right shoulder and right wrist, has been found to be his major or dominant extremity for purposes of evaluation, as shown below by the evidence of record.  

Finally, Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.


Increased Evaluation for Right Wrist Disability

Respecting the Veteran's right wrist disability, throughout the appeal period, the Veteran's right wrist disability has been assigned a 10 percent evaluation under Diagnostic Code 5299-5215, as analogous to limitation of motion of the right wrist.  The Board notes that the highest disability rating under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent.  Thus, a higher schedular rating under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).  

Likewise, a higher disability rating under Diagnostic Code 5003 or 5010 is not warranted as the involvement of the Veteran's right wrist is a single joint, and those Diagnostic Codes require involvement of 2 or more joints, either major or minor, for a 20 percent evaluation.  Moreover, those Diagnostic Codes explicitly note that the Veteran should be rated under the limitation of motion code for the effected joint-in this case, the Veteran's right wrist joint-unless the limitation of motion of that joint is noncompensable under the applicable code; the Veteran has been evaluated for the appropriate limitation of motion for his right wrist in this case and therefore any further contemplation of that disability under Diagnostic Codes 5003 or 5010 would be impermissible pyramiding.  Accordingly, a higher evaluation under Diagnostic Codes 5003 and 5010 are not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  

Consequently, the sole criteria applicable in this case that would allow for an evaluation in excess of the already-assigned 10 percent evaluation is Diagnostic Code 5214, for ankylosis of the wrist.  Under Diagnostic Code 5214, a 30 percent disability rating is warranted for favorable ankylosis of the major wrist between 20 degrees and 30 degrees, a 40 percent disability rating is warranted for any other position of ankylosis, except favorable, of the major wrist, and a 50 percent disability rating is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  Minor wrist evaluations for each of those criteria are 10 percent less than the major wrist evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2016).

Turning to the evidence of record, the Board reflects that the Veteran's right wrist is shown to have at least some range of motion during both the May 2011 and January 2017 VA examinations; the examiners both noted that there was no ankylosis of the Veteran's right wrist during those examinations.  

The Board has additionally reviewed the Veteran's VA treatment records, and although those records reflect that the Veteran had a right wrist ganglion cyst and subsequent surgery, no ankylosis of his right wrist is shown in any of those records.  Furthermore, the Veteran had an electromyelogram (EMG) in March 2017, which demonstrated a normal right upper extremity.  

In this case, as the evidence of record does not demonstrate any ankylosis of the Veteran's right wrist at any time throughout the appeal period, Diagnostic Code 5214 is inapplicable in this case.  Accordingly, the Board must deny the Veteran's increased evaluation claim for his right wrist disability at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214-15.

Increased Evaluation for Bilateral Shoulder Disabilities

Diagnostic Code 5019 indicates that evaluation under the limitation of motion codes for the applicable joints, including the applicable diagnostic codes for arthritis, is appropriate.  The Board notes that the applicable Diagnostic Codes for the shoulders in this case are Diagnostic Codes 5003, 5010, and 5200-03.

In this case, it appears that the AOJ has assigned the Veteran's bilateral shoulder evaluations under Diagnostic Code 5019 as analogous to noncompensable limitation of motion with evidence of painful motion under Diagnostic Code 5003, effective March 28, 2011-the date of receipt of his initial claim for service connection in this case.  Consequently, as each shoulder is a single major joint, a higher evaluation under Diagnostic Codes 5003 and 5010 are not applicable in this case and the Board will no longer discuss them.  

Turning to the other applicable Diagnostic Codes in this case, under Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent evaluation is warranted for limitation of motion of the major or minor arm at the shoulder if it is limited to shoulder level, or a minor arm with limitation of motion to midway between the side and shoulder level.  A 30 percent evaluation is warranted for a major arm with limitation of motion to midway between the side and shoulder level, and for a minor arm with limitation of motion to 25 degrees from the side.  Finally, a 40 percent evaluation is warranted for a major arm with limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Other alternatively applicable Diagnostic Codes include Diagnostic Codes 5200, 5202 and 5203.  Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  Minor arm evaluations for each of those criteria are 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2016).  

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity and, and a 30 percent evaluation with a marked deformity; malunion of the minor humerus with either a moderate or a marked deformity warrants 20 percent.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements; a minor arm with either of those symptoms is evaluated as 20 percent disabling.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder; again, the minor arm with those symptoms is evaluated as 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Finally, Diagnostic Code 5203 provides a 10 percent evaluation for malunion of the clavicle or scapula or nonunion without loose movement.  A 20 percent evaluation is warranted for nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Major and minor arms are not evaluated differently under this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  

Turning to the evidence in this case, in a May 2011 statement, the Veteran's spouse indicated that he had severe body aches, including in his shoulders.  In a May 2011 statement, the Veteran indicated that it had become difficult to do every day activities due to his pain; he reported taking over-the-counter pain medications that did not seem to work.  

The Veteran underwent a VA examination in May 2011.  The Veteran reported chronic but intermittent bilateral shoulder pain with activity.  He used a lidocaine topical ointment for pain.  The examiner noted he was right hand dominant.  During the examination, the Veteran reported having pain and stiffness of his bilateral shoulders; he denied any deformity, giving way, instability, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, flare-ups, or any other symptoms.  

On examination, the examiner noted that the Veteran did not have recurrent shoulder dislocations or inflammatory arthritis.  The Veteran's bilateral shoulders were tender on examination.  The Veteran had 0 to 180 degrees of flexion in the left shoulder and 0 to 160 degrees in the left shoulder; he had 0 to 180 degrees of abduction, and 0 to 90 degrees of internal and external rotation, respectively, bilaterally.  There was evidence of painful motion and pain after repetitive testing, although there was no additional functional loss following repetitive testing.  X-rays showed that the bony structures of the shoulders were aligned and intact, without any degenerative changes or soft tissue abnormalities noted.  The Veteran was diagnosed with chronic pain of the bilateral knees, bilateral shoulders and right wrist at that time.  The examiner noted that the Veteran's disability did not have any significant effects on his occupation, although he was could not participate in sports and it had effects on his ability to drive and perform chores; it had no effects on his ability to shop, exercise, travel or participate in recreation, or feed, bathe, dress, toilet, or groom himself as a result of his disability.  

The Veteran, his spouse, his mother submitted October 2011 statements indicating that he continued to suffer from constant pain.  It was noted that he used a heating pad and cream to treat his pain.  His friend, P.F., indicated that he employed the Veteran to load and unload a truck, although after 45 minutes the Veteran became too sore to work and had to stop and stretch.  The Veteran additionally indicated in his August 2012 substantive appeal, VA Form 9, that he continued to have pain that prevented him from doing regular household chores or driving; his pain, including shoulder pain, made finding work difficult.  

The Veteran's VA treatment records document that he was seen in May 2012 for bilateral shoulder pain, which was mild to moderate and worse with movement; he denied any weakness.  On examination, there was no deformity or swelling, although there was mild posterior and trapezius tenderness noted; he had normal range of motion and strength.  He was noted to shoulder/trapezius pain and strain; he was told to take ibuprofen as needed and that Naprosyn did not work.  The Veteran was followed up in August 2012, at which time he was noted to have no treatment for his shoulder pain except over-the-counter NSAID's.  The Veteran reported that his pain was worse when leaning on his left arm or when he did household activities such as cleaning or folding laundry.  He denied any numbness or tingling of his arms.  The Veteran had full range of motion bilaterally and normal strength in his shoulders.  There was no evidence of atrophy or deformity.  

In September 2016, the Veteran had similar complaints; on examination, he had full range of his bilateral shoulders and there were no deformities, edema or tenderness to palpitation of the shoulders noted at that time.  The Veteran underwent an EMG in March 2017, which revealed normal bilateral upper extremities.  

Finally, the Veteran underwent a VA examination of his shoulders in January 2017.  At that time, the examiner noted that the Veteran had normal shoulders without any indication of disability; he only had functional and mechanical complaints.  He denied any history of injury, dislocation or surgery; he also denied any flare-ups.  He was not taking any medication at that time.  The Veteran was noted as right hand dominant.  Range of motion was normal bilaterally, without any evidence of pain with weightbearing, localized tenderness, or crepitus.  There was no additional functional loss after repetitive testing bilaterally.  The Veteran's muscle strength was normal and no muscle atrophy was noted on examination.  He did not have ankylosis; rotator cuff conditions; shoulder instability, dislocation or labral pathology; clavicle, scapula, AC joint or sternoclavicular joint conditions; loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union; or, malunion of the humerus of either shoulder.  The examiner noted that there was no evidence of arthritis on x-ray.  The examiner concluded that he could find no shoulder disability.  

Based on the foregoing evidence, the Board cannot find that a higher evaluation for his bilateral shoulders is warranted.  Specifically, there is no evidence of ankylosis; rotator cuff conditions; shoulder instability, dislocation or labral pathology; clavicle, scapula, AC joint or sternoclavicular joint conditions; loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union; or, malunion of the humerus of either shoulder throughout the appeal period.  Therefore, Diagnostic Codes 5200, 5202, and 5203 are inapplicable in this case.  

Furthermore, throughout the appeal period, the Veteran's bilateral range of motion for his shoulders is not shown to be limited to his shoulder level or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, the Veteran's claim for increased evaluation of his bilateral shoulder disabilities must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for right wrist disability with pain is denied.  

An initial evaluation in excess of 10 percent for right shoulder disability with pain is denied.  

An initial evaluation in excess of 10 percent for left shoulder disability with pain is denied.  


REMAND

The Veteran underwent a VA PTSD examination in January 2017.  The Board finds that this examination is not adequate as it is clear that the examiner misunderstood the previous remand directives.  The examiner noted that the Veteran did not report any symptomatology that met the criteria for a diagnosis of PTSD and that disability was considered to be in remission, even though the Veteran reported intrusive thoughts and decreased work hours due to agitation, which a layperson would reasonably construe as anxiety symptomatology.  Rather, it is clear to the Board at this examiner approached the examination from the standpoint of assessing what, if any, mental disorders the Veteran had, rather than assessing the current severity of the Veteran's PTSD symptomatology.  

Thus, the Board finds that a remand is necessary in order to obtain another examination with an examiner who has not previously participated in this case, which adequately assesses the current severity of the Veteran's PTSD, in order to ensure compliance with the Board's previous remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Respecting the bilateral knee disabilities, the Veteran underwent a VA examination of those disabilities in January 2017.  The Board has reviewed that examination report, and it is unclear if both passive and active range of motion for pain was tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Moreover, the examiner appears to have failed to address whether there was pain in range of motion of the joint in nonweightbearing as the examination report only indicates there was not pain in weightbearing.  Consequently, the Board finds that a remand is necessary in order to obtain another examination with an examiner who has not previously participated in this case, which adequately assesses the current severity of the Veteran's bilateral knee disabilities, in order to ensure compliance with the Board's previous remand directives.  See Id.; Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

The TDIU claim must also be remanded as it is inextricably intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, it also appears that the Veteran was treated for his psychiatric disability by the Houston Vet Center.  Attempts to obtain those records were made, although the records are not in the claims file at this time; it is unclear whether further attempts to obtain those records would be futile.  Therefore, the Board finds that on remand attempts to obtain those records must be made until it is determined that further attempts to obtain those records would be futile.  See Id.; see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Obtain any and all treatment records from the Houston Vet Center and associate those documents with the claims file.  If those records are unavailable and the AOJ determines that further attempts to obtain those records would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran and his representative should be so notified.  

3.  Schedule the Veteran for a VA mental health examination with an examiner who has not previously participated in this case to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA examination with an examiner who has not previously participated in this case so as to determine the current severity of his bilateral knee disabilities.  The bilateral knees must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation for his PTSD and bilateral knee disabilities, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


